                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       LAUREN PRICE, et al.,                            Case No. 18-md-02843-VC (JSC)
                                                        Plaintiffs,
                                   8
                                                                                            ORDER RE: CUSTODIAN AND
                                                  v.                                        SEARCH TERMS DISCOVERY
                                   9
                                                                                            DISPUTE
                                  10       FACEBOOK, INC., et al.,
                                                                                            Re: Dkt. No. 388
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           This action has been referred to the undersigned magistrate judge for discovery purposes.

                                  14   (Dkt. No. 390.) Now pending before the Court is a joint discovery dispute letter brief. (Dkt. No.

                                  15   388.)1 Plaintiffs ask the Court to compel Facebook to disclose the search terms and custodians it

                                  16   used in response to demands from the Federal Trade Commission (FTC) in connection with a

                                  17   2012 investigation and a second, related 2018-2019 investigation. Plaintiffs assert that they need

                                  18   Facebook’s chosen search terms and custodians to “meaningfully advance the parties’ discussion

                                  19   of appropriate document production.” (Dkt. No. 388 at 1.) Facebook counters that such

                                  20   information is protected attorney work product, but that it nonetheless offered to identify the

                                  21   search terms and custodians used in response to the FTC’s 2018-19 investigation provided the

                                  22   information (1) will be attorneys-eyes only, (2) will only be used to negotiate search terms and

                                  23   custodians in this action, and (3) will not be deemed a waiver of attorney work product. (Id. at 6.)

                                  24           Facebook has not met its burden of proving that the sought-after information is protected

                                  25   work product. The single case it cites, FCC v. Mizuho Medy Co., Ltd., 2008 WL 11338402 at *3-

                                  26   4 (S.D. Cal. July 7, 2008), is inapposite as it does not address why search terms and custodians

                                  27
                                       1
                                  28     The Court apologizes for the delay in addressing this dispute. As the letter brief was filed before
                                       the action was referred to the Court for discovery, it was overlooked.
                                   1   utilized to produce documents to an opposing party reveal an attorney’s protected mental

                                   2   impressions and opinions. That being said, Plaintiffs do not explain why the conditions imposed

                                   3   by Facebook are objectionable. If, as Plaintiffs contend, the information is a helpful starting point

                                   4   for negotiating terms and custodians in this case, none of those conditions should be a problem.

                                   5          Accordingly, on or before Tuesday, April 7, Facebook shall identify the search terms it

                                   6   utilized and custodians it searched in response to the FTC’s request for documents in 2018-2019,

                                   7   subject to the conditions identified above. In the meantime, Facebook shall endeavor to identify

                                   8   the search terms and custodians it searched in 2010; however, the Court is not presently ordering

                                   9   their production in light of Facebook’s representation that they are not immediately available.

                                  10          In addition, the Court will hold a video conference addressing the status of the parties’ ESI

                                  11   negotiations on April 17, 2020 at 9:00 a.m. The parties shall jointly file a status update by noon

                                  12   on April 16, 2020. In advance of the conference, the Court will advise the parties and the public
Northern District of California
 United States District Court




                                  13   how they can attend the conference (we are still figuring that out).

                                  14          Plaintiff’s Administrative Motion to File portions of the letter brief under seal is DENIED

                                  15   as Facebook, the designating party, did not submit a declaration in support of sealing. See Civ. L.

                                  16   R. 79-5(e)(2).

                                  17          This Order disposes of Docket No. 388.

                                  18          IT IS SO ORDERED.

                                  19   Dated: April 2, 2020

                                  20
                                                                                                    JACQUELINE SCOTT CORLEY
                                  21                                                                United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
